                                                                         JS-6
1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                  CENTRAL DISTRICT OF CALIFORNIA
10                                         WESTERN DIVISION
11

12   DAN MICHAEL YOUNG,                        )    No. CV 21-4899-VAP (PLA)
                                               )
13                           Petitioner,       )    JUDGMENT
                                               )
14                      v.                     )
                                               )
15   UNITED STATES CENTRAL DISTRICT            )
     COURT,                                    )
16                                             )
                             Respondent.       )
17                                             )
18

19          IT IS ADJUDGED that the above-captioned action is dismissed without prejudice for lack
20   of jurisdiction.
21

22           -XQH
     DATED: _________________________              ________________________________________
                                                      _______
                                                           __
                                                            _____________________________
                                                                                        ____
                                                                                        __
                                                        HONORABLE
                                                        HONO
                                                           NO
                                                           NORA
                                                            OR BLE VIRGINIA A. PHILLIPS
23                                                      UNITED
                                                        UNITTED STATES DISTRICT JUDGE
24

25

26

27

28
